Exhibit 10.1

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT, dated as of June 15, 2015 (this “Agreement”),
is made by and among (i) Samson Resources Corporation, a Delaware corporation
(the “Company”), (ii) JD Rockies Resources Limited, a Delaware corporation
(“Seller”) and (iii) ITOCHU Corporation, a corporation organized under the laws
of Japan (“Itochu”). Except as otherwise indicated, capitalized terms used
herein are defined in Section 9 hereof. Terms used but not otherwise defined
herein shall have the meaning set forth in the Stockholders Agreement.

WHEREAS, Seller desires to sell to the Company, and the Company desires to
repurchase from Seller, all of the Shares owned by Seller upon the terms and
conditions set forth herein.

WHEREAS, Seller intends to waive any rights to past, present or future Advisory
Fees in consideration of the Company’s agreement as contemplated herein.

WHEREAS, each of Toshiyuki Mori and Akihiro Watanabe will permanently resign
from its position of Director effective as of the Closing.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Sale of Common Stock. At the Closing, Seller will sell, transfer and
assign to the Company, and the Company will repurchase from Seller,
[208,000,000] Shares (the “Purchased Shares”) for the aggregate cash purchase
price of $1.00.

Section 2. Waiver of Advisory Fees. Following the Closing, Seller agrees to
irrevocably waive all rights to any outstanding or future Advisory Fees pursuant
the Consulting Agreement or any other arrangement.

Section 3. Closing. The closing of the transactions contemplated by Section 1
(the “Closing”) will take place at the offices of Kirkland & Ellis LLP, 300
North LaSalle Street, Chicago, Illinois 60654 on the date hereof. At the
Closing, (i) the Company shall deliver to Seller $1.00 and (ii) Seller shall
deliver to the Company a duly executed stock transfer, in the form attached
hereto as Exhibit A, effecting the assignment and transfer of all of the
Purchased Shares to the Company.

Section 4. Termination of Rights; Indemnity.

4.01 Adequacy of Consideration. The parties acknowledge and agree that the
payment by the Company to Seller of $1.00 at the Closing and the ongoing
commitments by the Company to Seller hereunder together constitute full and
complete payment for the Purchased Shares and all rights and attributes related
thereto.

4.02 Termination and Relinquishment of Rights. From and after the date hereof,
neither Seller nor Itochu shall have any rights to payments, returns and/or
dividends,



--------------------------------------------------------------------------------

whether in cash or property, from the Company or any other person or entity in
respect of the Purchased Shares or other securities, options, warrants, calls,
subscriptions or other rights with respect to the Capital Stock or other equity
interests of the Company, except for any such rights that have accrued on or
prior to the date hereof, whether by determination of the applicable record date
or otherwise. In addition to the foregoing, Seller and Itochu hereby acknowledge
and agree that Seller’s right to designate any Director under the Stockholders
Agreement shall terminate at Closing. Notwithstanding anything to the contrary
herein, and for the avoidance of doubt, Seller, on behalf of itself and its
Affiliates, hereby waives any approval or consent rights over amendments to the
Stockholders Agreement pursuant to Section 6.3 thereof, except to the extent
that any such amendment would adversely affect the rights of any Seller
Indemnified Party hereunder or thereunder (to the extent arising out of or
relating to Seller’s ownership of the Purchased Shares prior to the date
hereof).

4.03 Indemnification Under the Governing Documents and the Indemnification
Agreement. The parties hereby agree and acknowledge that, notwithstanding
anything to the contrary contained herein, Seller and its Affiliates, and their
respective directors, officers, managers, partners, members, employees, agents,
advisors, consultants and representatives, including all Itochu Designated
Directors designated by Seller since the date of the Stockholders Agreement
(collectively, the “Seller Indemnified Parties”), shall be entitled to
indemnification and release for all acts, events or circumstances occurring or
arising on or prior to the date hereof to the fullest extent permitted by and
pursuant to the Indemnification Agreement, the Stockholders Agreement and all
other Governing Documents in effect as of the date hereof, and the Company shall
fulfill and satisfy such indemnity and release obligations under such
Agreements, and the Company shall not take any actions that amend, modify or
otherwise reduce the benefit of such protections under such agreements and shall
maintain insurance policies covering such matters substantially similar to, or
not materially less favorable to the Seller Indemnified Parties than, the
insurance policies covering such matters in effect as of the Closing during the
twelve-month period immediately following the Closing. Each Seller Indemnified
Party shall have the right to enforce the provisions of this Section 4.03 and
each such Governing Document or Indemnification Agreement (to the extent
permitted under such Governing Document or Indemnification Agreement), and is
expressly deemed a third-party beneficiary for the purposes hereof.

Section 5. Seller Representations and Warranties As a material inducement to the
Company to enter into this Agreement, Seller hereby represents and warrants to
the Company:

5.01 Commitments. There are no commitments, options, contracts or other
arrangements whatsoever, whether written or oral, under which Seller is or may
become obligated to sell, transfer, pledge, assign, convey or otherwise dispose
of any of the Purchased Shares or any right or interest therein.

5.02 Title. Seller has good and indefeasible title to the Purchased Shares, free
and clear of all mortgages, pledges, charges, liens, claims, encumbrances, other
security arrangements, preferential arrangements or restrictions of any kind
whatsoever (collectively, “Liens”). Pursuant to this Agreement, Seller will
transfer to the Company good and indefeasible title to the Purchased Shares free
and clear of all Liens. Seller does not own any other Shares or any other equity
interests in the Company other than the Purchased Shares.

 

-2-



--------------------------------------------------------------------------------

5.03 Authority. Seller has full power, right and authority to execute and
deliver this Agreement, to perform Seller’s obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby have been duly authorized and approved by all
necessary action on the part of Seller.

5.04 Enforceability. This Agreement has been duly and validly executed by
Seller, and, upon delivery hereof by Seller, will constitute a legally valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms, except to the extent that such enforceability may be subject to, and
limited by, applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and similar laws affecting the enforcement of creditors’ rights
generally, and general equitable principles.

5.05 No Conflict. The execution, delivery and performance of this Agreement and
the consummation by Seller of the transactions contemplated hereby and
compliance with the terms and provisions hereof, does not and will not:
(a) conflict with, violate, result in the breach of, constitute a default under,
give rise to any right of acceleration, cancellation or termination of any
material right or obligation under, or require any consent, approval,
authorization or action or filing pursuant to, any agreement or other instrument
to which Seller is a party or by which Seller or any of its properties or assets
are bound; or (b) violate or require any consent, approval, authorization or
action or filing pursuant to, any code, statute, ordinance, rule, regulation,
directive, order, decree, ruling, writ, injunction, judgment or other law or
binding pronouncement of any governmental authority applicable to Seller, or any
of Seller’s properties or assets.

5.06 Litigation. There are no claims, demands, actions, investigations, audits,
suits, causes of action, arbitration proceedings or other proceedings pending,
or to the knowledge of Seller, threatened or otherwise being asserted against
Seller, which, directly or indirectly, would reasonably be expected to have an
adverse effect on the consummation of the transactions contemplated hereby.

5.07 Brokerage. No agent, broker, investment banker, intermediary, finder or
firm acting on behalf of Seller will be entitled to any broker’s or finder’s fee
or any other commission or similar fee, directly or indirectly, in connection
with the execution of this Agreement or upon consummation of the transactions
contemplated hereby.

Section 6. Company Representations and Warranties As a material inducement to
Seller to enter into this Agreement, the Company hereby represents and warrants
to Seller:

6.01 Authority. The Company has full power, right and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized and approved by all
necessary action on the part of the Company.

6.02 Enforceability. This Agreement has been duly and validly executed by the
Company, and, upon delivery hereof by the Company, will constitute a legally
valid and binding

 

-3-



--------------------------------------------------------------------------------

obligation of the Company enforceable against the Company in accordance with its
terms, except to the extent that such enforceability may be subject to, and
limited by, applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and similar laws affecting the enforcement of creditors’ rights
generally, and general equitable principles.

6.03 No Conflict. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby and
compliance with the terms and provisions hereof, does not and will not:
(a) conflict with, violate, result in the breach of, constitute a default under,
give rise to any right of acceleration, cancellation or termination of any
material right or obligation under, or require any consent, approval,
authorization or action or filing pursuant to, any agreement or other instrument
to which the Company is a party or by which the Company or any of its properties
or assets are bound; or (b) violate or require any consent, approval,
authorization or action or filing pursuant to, any code, statute, ordinance,
rule, regulation, directive, order, decree, ruling, writ, injunction, judgment
or other law or binding pronouncement of any governmental authority applicable
to the Company, or any of the Company’s properties or assets.

6.04 Litigation. There are no claims, demands, actions, investigations, audits,
suits, causes of action, arbitration proceedings or other proceedings pending,
or to the knowledge of the Company, threatened or otherwise being asserted
against the Company or its Affiliates, which, directly or indirectly, would
reasonably be expected to have an adverse effect on the consummation of the
transactions contemplated hereby.

6.05 Brokerage. No agent, broker, investment banker, intermediary, finder or
firm acting on behalf of the Company will be entitled to any broker’s or
finder’s fee or any other commission or similar fee, directly or indirectly, in
connection with the execution of this Agreement or upon consummation of the
transactions contemplated hereby.

Section 7. Indemnification for Breaches of Representations and Warranties.
Seller hereby agrees to indemnify the Company and hold it harmless from and
against any and all claims, losses, damages, liabilities, judgments, fines,
settlements, compromises, awards, costs, expenses or other amounts (including,
without limitation, any reasonable attorney fees, expert witness fees or related
costs) arising out of or otherwise related to a breach of any of the
representations and warranties of Seller set forth in Section 4. The Company
hereby agrees to indemnify Seller and hold it harmless from and against any and
all claims, losses, damages, liabilities, judgments, fines, settlements,
compromises, awards, costs, expenses or other amounts (including, without
limitation, any reasonable attorney fees, expert witness fees or related costs)
arising out of or otherwise related to a breach of any of the representations
and warranties of the Company set forth in Section 6.

Section 8. Survival. All of the representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the Closing
hereunder, regardless of any investigation made by a party or on its behalf.

 

-4-



--------------------------------------------------------------------------------

Section 9. Definitions.

“Advisory Fees” shall have the meaning set forth in the Consulting Agreement or
otherwise.

“Closing” shall have the meaning set forth in Section 3.

“Governing Documents” means, collectively, the Stockholders Agreement, the
Certificate of Incorporation, the bylaws of the Company and any other agreement,
contract or letter establishing any arrangement with respect to the Shares,
corporate governance or any other related matters with respect to the Company.

“Liens” shall have the meaning set forth in Section 5.02

“Purchased Shares” shall have the meaning set forth in Section 1.

“Seller Indemnified Parties” shall have the meaning set forth in Section 4.03.

“Stockholders Agreement” means that certain Amended and Restated Stockholders’
Agreement dated as of January 25, 2012, among the Company, Samson Aggregator
L.P., a Delaware limited partnership, the Seller and, solely for purposes of
Section 6.5 thereto, ITOCHU Corporation, a corporation organized under the laws
of Japan.

Section 10. Miscellaneous.

10.01 Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment or waiver of any provision hereof shall be effective
against the Company or Seller unless such modification, amendment or waiver is
approved in writing by the Company and Seller. The failure of any party to
enforce any provision of this Agreement or under any agreement contemplated
hereby shall in no way be construed as a waiver of such provisions and shall not
affect the right of such party thereafter to enforce each and every provision of
this Agreement and any agreement referred to herein in accordance with their
terms.

10.02 Assignment. This Agreement shall not be assignable by Seller without the
prior written consent of the Company. The Company may assign its rights and
interests hereunder (i) to any of its Affiliates, so long as the Company remains
liable hereunder, (ii) to any lender to the Company or any of its subsidiaries
for purposes of collateral security, or (iii) to any purchaser of all or any
portion of its or its subsidiaries assets or businesses. This Agreement shall be
binding upon and inure to the benefit of any successors and assigns of the
Company and the permitted successors and assigns of Seller.

10.03 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule in any jurisdiction, such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability in such jurisdiction, without invalidating the remainder of
this Agreement in such jurisdiction or any provision hereof in any other
jurisdiction.

 

-5-



--------------------------------------------------------------------------------

10.04 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

10.05 Descriptive Heading. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

10.06 Governing Law. All issues concerning the enforceability, validity and
binding effect of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.

10.07 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 5:00 p.m. New York, New York, USA time on a
business day, and otherwise on the next business day, or (c) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands and other communications shall be sent
to the address or facsimile number set forth below:

If to the Company:

Samson Resources Corporation

Samson Plaza

Two West Second Street

Tulsa, Oklahoma 74103

Attn: Andrew Kidd

Telecopy: (918) 591-7167

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Joshua A. Sussberg, P.C.

Telecopy: (212) 446-6460

If to the Seller:

JD Rockies Resources Limited

1300 Post Oak Boulevard, Suite 1101

Houston, Texas 77056

Attn: Shuichi Arase, President

Telecopy: (713) 547-5656

 

-6-



--------------------------------------------------------------------------------

With a copy to:

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Attn: David J. Wolfson

Telecopy: (212) 530-5219

10.08 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

10.09 Electronic Delivery. This Agreement and any amendments hereto or thereto,
to the extent signed and delivered by means of a photographic, photostatic,
facsimile or similar reproduction of such signed writing using a facsimile
machine or electronic mail shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

10.10 No Third Party Beneficiaries. Except as set forth in Section 4.03, this
Agreement shall not confer any rights or remedies upon any Person other than the
Company and Seller and their respective successors and permitted assigns.

10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR
COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (i) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR
(ii) THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

*        *        *         *        *

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement on the day and year first above written.

 

JD ROCKIES RESOURCES LIMITED By:

/s/ Shuichi Arase

Name: Shuichi Arase Title: President ITOCHU CORPORATION By:

/s/ Hisato Okubo

Name: Hisato Okubo Title:

Deputy Chief Operating Officer

Energy Division

SAMSON RESOURCES CORPORATION By:

/s/ Philip W. Cook

Name: Philip W. Cook Title: Executive Vice President and Chief Financial Officer

Signature Page to the Stock Repurchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

STOCK TRANSFER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Samson Resources Corporation [208,000,000] Shares of Common Stock of Samson
Resources Corporation, a Delaware company (the “Company”), standing in its name
on the books of the Company, and does hereby irrevocably constitute and appoint
the any officer of the Company as attorney-in-fact (coupled with an interest) to
transfer the said equity on the books of the Company and to take all necessary
and appropriate action to effect such transfer with full power of substitution
in the premises.

Dated:             ,         

 

JD ROCKIES RESOURCES LIMITED By:

 

Name: Title: